[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                               No. 04-14573              JUNE 21, 2005
                        ________________________       THOMAS K. KAHN
                     D. C. Docket No. 99-00002-CV-D-N      CLERK


BRIAN M. CAMPBELL, and all
others similarly situated,

                                                          Plaintiff-Appellant,

CHRISTOPHER C. SHAW, and
all others similarly situated,

                                                          Plaintiff,

                                    versus

CIVIL AIR PATROL,

                                                           Defendant-Appellee,

PAUL J. ALBANO, SR., individually
and in his official capacity as
Executive Director of Civil Air
Patrol, et al.,

                                                           Defendants.
                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Alabama
                       _________________________

                                 (June 21, 2005)
Before BLACK and HULL, Circuit Judges, and O’KELLEY *, District Judge.

PER CURIAM:

       This employment discrimination case is before this Court for the second

time. On the previous occasion, this Court vacated judgment for the defendants on

plaintiff Campbell’s Title VII retaliation claim because the evidence at trial was

insufficient to support the defendants’ affirmative defense. On remand, the district

court reinstated judgment for the defendants. After review and oral argument, we

reverse the district court’s judgment for the defendants and remand to the district

court with instructions to conduct a new trial on plaintiff Campbell’s Title VII

retaliation claim.

                                   I. BACKGROUND

A.     Prior Appeal

       After they were fired, plaintiffs Brian M. Campbell and Christopher Shaw

sued their former employer, the Civil Air Patrol (CAP), and various of its

employees (collectively the “defendants”), alleging numerous violations of federal

law. Plaintiff Campbell also brought a Title VII retaliation claim, alleging that he

was fired in retaliation for his engagement in protected conduct under 42 U.S.C. §

2000e-3(a).


       *
       Honorable William C. O’Kelley, United States District Judge for the Northern District
of Georgia, sitting by designation.

                                              -2-
      On February 13, 2001, the district court granted summary judgment to the

defendants on all claims other than Campbell’s Title VII retaliation claim. This

claim proceeded to trial.

      At trial, the defendants attempted to prove a “mixed-motive” affirmative

defense under the Supreme Court’s decision in Price Waterhouse v. Hopkins, 490

U.S. 228, 109 S. Ct. 1775 (1989). Specifically, the defendants argued that even if

Campbell’s firing was motivated in part by the impermissible motive of retaliation,

the defendants were still not liable because Campbell would have been fired even

absent such an impermissible motive. See id., 490 U.S. at 258, 190 S. Ct. at 1795.

      The jury returned a special verdict form, finding: (1) that Campbell had

engaged in protected activity; (2) that such activity was a motivating factor in the

defendants’ decision to fire him; and (3) that the defendants would have made the

same firing decision even absent the impermissible motive. As a result of this

verdict, the defendants prevailed based upon Price Waterhouse, and the district

court entered final judgment for the defendants on Campbell’s Title VII retaliation

claim. As noted above, the district court had already entered summary judgment

on all other claims.

      The plaintiffs appealed. On May 15, 2003, this Court affirmed the district

court’s grant of summary judgment on all of the plaintiffs’ original claims except



                                          -3-
Campbell’s Title VII retaliation claim. Campbell v. Civil Air Patrol, No. 02-15117

(11th Cir. May 15, 2003). As to Campbell’s retaliation claim, this Court concluded

that the evidence presented at trial was “insufficient . . . to establish that Campbell

was in fact fired for [any legitimate reason].” Id. Instead, this Court concluded

that the legitimate reason offered by the defendants to show that Campbell would

have been fired absent the impermissible motive was constructed “after-the-fact.”

In doing so, we determined that “[t]here is no evidence in the record that . . . at the

time of the decision to terminate Campbell, [the defendants were] motivated to do

so [for a legitimate reason].” Id. Because such “after-the-fact” motivations are

insufficient as a matter of law to support a Price Waterhouse affirmative defense,

we concluded that “[t]he judgment on [Campbell’s retaliation claim] is therefore

reversed and that count is remanded for further proceedings not inconsistent with

this decision.” Id. We thus concluded that the judgment for the defendants on

Campbell’s Title VII retaliation claim was “VACATED and REMANDED for

further proceedings.” Id.

      Before discussing what happened on remand in the district court, we point

out additional matters referenced in the prior appeal. With respect to Campbell’s

Title VII retaliation claim, the defendants’ initial brief in the first appeal contained

a Section III.B, which emphasized the plaintiff’s failure to make certain required



                                           -4-
motions in the district court, such as a motion for judgment as a matter of law or

directed verdict [Rule 50], or for a new trial [Rule 59], as follows:

               Scope of Review[;] Jury Verdict
               Because Plaintiff Campbell did not move for judgment as a
       matter of law after either the close of Plaintiff’s evidence or the close
       of all evidence, or move for a directed verdict or a new trial, the scope
       of review of the jury’s verdict ‘is exceedingly confined, being limited
       to whether there was any evidence to support the jury’s verdict,
       irrespective of its sufficiency . . .’. [cit.].

Later in their initial brief, the defendants reiterated this argument, stating that

“[t]he scope of this Court’s review of the jury verdict is exceedingly confined,

being limited to whether there was any evidence to support the jury’s verdict,

irrespective of sufficiency . . . , because Plaintiff Campbell failed to make certain

motions at or after trial regarding the sufficiency of the evidence.” (quotation

marks and citation omitted).

       Further, after this Court vacated judgment for the defendants, the defendants

petitioned this Court for rehearing. In their petition, the defendants again

referenced the plaintiff’s failure to make certain motions in the district court.

Specifically, the defendants’ petition outlines the plaintiff’s failure to file certain

motions under Rule 50 for judgment as a matter of law and under Rule 59 for a

new trial, and the impact of this failure, as follows:

       As noted in Appellee/Defendant’s principal brief, Plaintiff’s failure to
       file a Federal Rule of Civil Procedure Rule 50 motion for judgment as

                                            -5-
      a matter of law or a Federal Rule of Civil Procedure Rule 59 motion
      for a new trial severely limits this Court’s review of the sufficiency of
      the evidence – the only issue remaining in this appeal. . . . Absent a
      Rule 50 motion, the court can disturb the jury’s verdict only if the
      error is so obvious that the failure to notice it would seriously affect
      the fairness or integrity of the judicial proceeding. . . . If there is any
      evidence to support the verdict, regardless of its sufficiency, the court
      must affirm the judgment on the jury verdict.

(Quotation marks and citations omitted.)

      Thus, in the prior appeal, the defendants expressly addressed the plaintiff’s

failure to make certain motions under Rules 50 and 59.

B.    Remand in District Court

      When the case returned to the district court, the plaintiff requested a trial on

damages only. The defendants responded that the plaintiff was not entitled to

judgment as to liability and a trial limited to damages because the plaintiff had

failed to make the required motions for judgment as a matter of law under Rule 50.

In addition, defendants argued that the plaintiff waived his right to a new trial by

failing to timely file a Rule 59 motion. Alternatively, the defendants argued that

any new trial on remand should address both liability and damages anew.

      Despite this Court’s determination that as a matter of law the defendants

were not entitled to judgment, the district court on remand did not conduct a new

trial on Campbell’s Title VII retaliation claim as to either liability or damages.

Rather, the district court entered an order reinstating judgment for the defendants

                                           -6-
as a matter of law. The district court based this decision on Campbell’s failure to

make certain motions for (1) judgment as a matter of law under Rule 50 of the

Federal Rules of Civil Procedure, and (2) a new trial under Rule 59.1 According to

the district court, because Campbell had failed to file these motions for relief under

the Federal Rules of Civil Procedure, the district court was powerless to grant any

relief to the plaintiff at all. The district court felt that its hands were tied and that it

had no option but to reinstate judgment for the defendants as a matter of law.

         As discussed in more detail later, the district court on remand did not take

into account that any alleged failure by Campbell to file these motions occurred

prior to the first appeal and that this Court itself had already granted the plaintiff

relief from the judgment in favor of the defendants.

         Plaintiff Campbell now appeals arguing that the district court’s entering

judgment as a matter of law for the defendants on remand violated this Court’s

mandate, and the law of the case doctrine. For the reasons outlined below, we

agree.

                                     II. DISCUSSION

         It is well settled that “a district court is not free to deviate from the appellate



         1
        In addition, the district court sua sponte considered relief under Rule 60(b), and
determined that Campbell was entitled to no relief because the Rule’s one-year time limitation
had expired.

                                               -7-
court’s mandate.” Wheeler v. City of Pleasant Grove, 746 F.2d 1437, 1440 n.2

(11th Cir. 1984) (citations omitted); see also Pelletier v. Zweifel, 987 F.2d 716,

718 (11th Cir. 1993); Barber v. Int’l Bhd. of Boilermakers, Iron Ship Builders,

Blacksmiths, Forgers, and Helpers, Dist. Lodge #57, 841 F.2d 1067, 1070 (11th

Cir. 1988). The trial court must strictly comply, “implement[ing] both the letter

and the spirit of the mandate taking into account the appellate court’s opinion, and

the circumstances it embraces.” Piambino v. Bailey, 757 F.2d 1112, 1119 (11th

Cir. 1985) (internal citations omitted); see also United States v. Mesa, 247 F.3d

1165, 1170 (11th Cir. 2001). In addition, although on remand the district court

may address issues “not disposed of on appeal, it is bound to follow the appellate

court’s holdings, both expressed and implied.” Piambino, 757 F.2d at 1119

(internal citations omitted).

      In this case, this Court’s prior opinion made clear that, as a matter of law, the

defendants were not entitled to judgment based upon the evidence at trial. Further,

this Court vacated that judgment and thereby granted the plaintiff relief from that

judgment. Thus, the district court’s grant of judgment to the defendants was

inconsistent with our mandate.

      We recognize that on remand, the district court concluded that judgment for

the defendants as a matter of law was appropriate because “the procedural



                                          -8-
underpinnings in this case . . . preclude the district court from granting Campbell a

remedy.” As noted above, the district court based this conclusion on Campbell’s

failure to file certain motions under Rule 50 and 59.

      At oral argument in this second appeal, counsel for the defendants claimed

that these issues were not raised in the first appeal, had not been ruled upon by this

Court, and thus were properly decided by the district court on remand. While we

have doubts about this proposition, the result here does not change in either event.

We explain why the issues were arguably raised and necessarily decided.

Alternatively, even if the issues were not raised, we explain why the result does not

change.

      As discussed earlier, the defendants in the prior appeal repeatedly

emphasized to this Court the plaintiff’s failure to file motions under Rules 50 and

59. While the defendants did claim only that the result of the plaintiff’s failure to

file these motions was to limit our scope of review, the defendants nonetheless

raised the issue of plaintiff’s failure to file these same motions and what impact

that had on the plaintiff’s appeal of the judgment for the defendants. Thus, the

issue of the plaintiff’s failure to file this motions was necessarily decided by this

Court’s decision, at least implicitly. The disposition of these issues was thus

included in this Court’s mandate and could not be revisited by the district court.



                                           -9-
See e.g., Piambino, 757 F.2d at 1121-22 (concluding that district court violated the

mandate rule, and stating that “[a]lthough our opinion did not explicitly address

[certain] procedural requirements . . ., its command . . . necessarily implied that any

procedural noncompliance . . . was inconsequential”) (citations omitted).

       In the alternative, if the argument that the plaintiff’s failure to file the

required motions was not sufficient to raise the remedy impact based on that

failure, and thus this remedy impact was not raised by the defendants in the first

appeal, it clearly could have been raised in the prior appeal as an alternative basis

for affirming the judgment for the defendants.2 Indeed, in the first appeal, the

defendants argued extensively regarding the plaintiff’s alleged failure to make

certain motions, and the impact that failure had on the judgment for the defendants.

Specifically, in the first appeal, the defendants argued that the plaintiff’s failure

narrowed the scope of review and required us to affirm the jury verdict for the

defendants. Now, in the second appeal, the defendants argue that the very same

failure by the plaintiff has an additional impact that entitles the defendants to

judgment as a matter of law.

       Allowing the defendants to modify an argument clearly available to them in

the earlier appeal would lead to numerous appeals as parties each time offer a new


       2
         At oral argument, defense counsel conceded, as he must, that the defendants could have
raised all of these issues in the first appeal.

                                              -10-
gloss on a prior argument, or an alternative basis for judgment in their favor. As

we have stated before, “[w]e cannot try cases piecemeal simply because after a

[remand] and in writing a brief on a second appeal, the attorneys generate an idea

they should have advanced . . . on the first appeal.” United States v.

Fiallo-Jacome, 874 F.2d 1479, 1482 (11th Cir. 1989) (quoting Martin v. Atl. Coast

Line R.R. Co., 289 F.2d 414, 416 (5th Cir.1961)); see also McFarlin v. Conseco

Services, LLC, 381 F.3d 1251, 1256-57 (11th Cir. 2004) (noting judicial system’s

strong interest in avoiding “piecemeal appeals”).

        In sum, either the issues raised on remand were decided by this Court in its

first opinion or were waived by the defendants on appeal, and thus were not

available in the district court on remand. In either event, it was error for the district

court to revisit the plaintiff’s failure to file motions under Rules 50 and 59 and to

grant judgment to defendants in violation of this Court’s mandate.

        Therefore, we again vacate the entry of judgment for the defendants and

remand this case to the district court with instructions to conduct a new trial as to

both liability and damages on Campbell’s Title VII retaliation claim.3

        3
         We recognize that plaintiff Campbell also contends that the district court on remand
erred by denying the plaintiff’s request for judgment as to liability as a matter of law, and a new
trial limited to the amount of damages. We disagree for several reasons. First, in the prior
appeal, plaintiff’s brief, dated December 26, 2002, expressly requested that this Court vacate the
judgment entered for the defendants and remand this case to the district court “for a trial on all
counts.” Plaintiff did not ask this Court for the additional bifurcated relief of entry of judgment
for the plaintiff as a matter of law as to liability based on the jury’s findings and a trial as to only

                                                  -11-
       VACATED, REVERSED and REMANDED.




damages. Thus, as with the defendants, plaintiff waived issues that could have been raised in the
prior appeal but were not.
         Second, to the extent plaintiff contends that his alternative request in his December 26,
2002 brief for “other, further and different relief as to which Appellant[] may be entitled”
somehow encompassed an implied request for judgment for the plaintiff as a matter of law as to
liability and a trial as to damages and sufficiently raised the issue, we reject that contention.
         Third, in any event, the trial evidence as to liability and damages overlapped and was
extensively intertwined. Further, the defendants’ closing argument as to liability relied heavily
(if not exclusively) on their affirmative defense and given this Court’s prior rejection of that
defense as a matter or law, the defendants are entitled to a new trial on both liability and
damages regarding the plaintiff’s Title VII retaliation claim, and an opportunity to present and
advocate its position and other defenses, if any.

                                               -12-